Citation Nr: 1434826	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  08-37 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for status post ruptured tendon of the left wrist prior to June 4, 2012 and an initial rating in excess of 10 percent from June 4, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The Veteran served on active duty from December 1975 to December 2007.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)

In April 2009, a local hearing was held before a Decision Review Officer, which was followed by a Travel Board hearing in October 2009 before the undersigned.  Transcripts of these hearings are located in the claims file.

The matter was remanded in March 2012 for additional development.


FINDINGS OF FACT

1.  Prior to June 4, 2014, the left wrist disability has been manifested by limited motion but not limited to dorsiflexion of less than 15 degrees, palmar flexion limited in line with the forearm, painful motion or ankylosis.

2.  Beginning June 4, 2012, the left wrist disability has not been manifested by ankylosis.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for residuals of a gunshot wound of the left wrist with limitation of motion have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 5215 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert, 1 Vet. App. at 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

As the March 2008 rating decision on appeal granted service connection for bilateral hearing loss, and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In these instances, the General Counsel held that a Statement of the Case (SOC) was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.  In this case, the necessary SOC was issued October 2008.  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

The Board finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  The Veteran's service treatment records are associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained.  The RO arranged for VA examinations that are adequate for rating the disability.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

Finally, the Veteran testified at hearings in April and October 2009.  These hearings were adequate as the DRO and VLJ explained the issue on appeal and, through questioning, attempted to identify possible sources of any evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In addition, any deficiency in this regard was harmless, as the case was subsequently remanded to obtain additional, pertinent evidence (i.e., a current VA examination and to again ask the Veteran regarding possible outstanding treatment).

In light of the action taken, VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria and Analysis

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2013).  When a question arises as to which of two ratings applies under a particular Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2013).

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  Separate ratings can be assigned for separate periods of time, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Here, staged ratings were assigned.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Although there is an obligation to provide sufficient reasons and bases in support of an appellate decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122 (2000).

Wrist disabilities are generally rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5214 and 5215.  Under Diagnostic Code 5215, limitation of motion of the minor wrist will be assigned a maximum 10 percent rating when there is dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm. 

Under Diagnostic Code 5214, a maximum 40 percent rating will be assigned for ankylosis of the minor wrist that is unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation.  A rating of 30 percent will be assigned for ankylosis of the minor wrist in any other position, except favorable.  A 20 percent rating will be assigned for favorable ankylosis of the minor wrist in 20 to 30 degrees dorsiflexion.  A Note associated with Diagnostic Code 5214 provides that extremely unfavorable ankylosis will be rated as loss of use of the hand under Diagnostic Code 5125.

Under Diagnostic Code 5125, loss of use of the minor hand warrants a rating of 60 percent.  38 C.F.R. § 4.68.

It is important to note that 10 percent is the maximum evaluation for limitation of motion regardless of the degree of functional impairment.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Therefore, the Board must evaluate whether the Veteran's disability warrants an increase under another diagnostic code.

On March 2009 VA examination, the Veteran indicated there was no effect of his left wrist on his daily work and recreational activities.  On examination, left hand grip was 3+/4+.  There was no tenderness, crepitus, or left wrist deformity.  There was a well healed scar of 10 cm on the dorsal surface of the left wrist.  Range of motion studies revealed dorsiflexion and palmar flexion to 40 degrees, and radial and ulnar deviation to 20 degrees.  All of the ranges of motion tested were done so without pain.

Normal range of wrist motion is from 0 to 70 degrees of dorsiflexion (extension), 0 to 80 degrees of palmar flexion, 0 to 45 degrees of ulnar deviation, and 0 to 20 degrees of radial deviation.  38 C.F.R. § 4.71a, Plate I.

The Veteran described a gradual worsening of the left wrist disability.  He did not experience much pain because he avoided situations where he would have pain, so aside from accidentally banging it or sleeping on it the wrong way he did not have much pain.  He denied having a constant pain, but when aggravated it felt like a sprained wrist.  See pages 4 and 5 of the hearing transcript.   Because there are things he cannot do due to his right wrist disability, he has had to compensate by using the left wrist more.  See page 7 of the hearing transcript.

As indicated in his October 2009 testimony, he had not been receiving treatment for the left wrist disability (see page 4 of the hearing transcript), so there are no other evidence aside from VA examination reports and hearing testimony to consider.  

Although the Veteran lost approximately half of the range of motion in the left wrist and had some diminished strength, there is nothing in the examination report or in the testimony he offered in April and October 2009 to indicate he has the degree of limitation or pain/painful motion to warrant a compensable rating at this point.  Because he has been careful in his activities he has for the most part been able to avoid painful situations, so he does not have pain on a regular basis.

For the reasons stated, the Board finds that a compensable rating prior to June 4, 2012 is not warranted.  As a preponderance of the evidence is against a compensable rating, the benefit-of-the-doubt doctrine does not apply.

A 10 percent rating was assigned as of the date of the June 2012 VA examination based on those findings.  Since a higher rating is not available under Code 5215 the Board must now look to Code 5214, which provides rating as high as 40 percent for the minor wrist.  However, since the wrist disability must, at a minimum, be manifested by favorable ankylosis of in 20 to 30 degrees dorsiflexion and the findings of the June 2012 VA examination revealed there was no left wrist ankylosis, a higher rating is not warranted under this code.

Extraschedular Consideration

The Board has also considered whether the case should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the schedular evaluations are adequate.  The Veteran's rating disability for the service-connected left wrist is rated at the maximum for limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215.  However, a higher percentage for left wrist disability is contemplated by the rating criteria under Diagnostic Code 5214.  This code allows a higher disability evaluation upon a showing of worsening symptomatolgy.  The rating criteria for wrist disabilities also contemplate his limited range of motion and 38 C.F.R. §§ 4.40, 4.45, and 4.59 consider other factors such as functional loss, restricted movement, and painful motion.  Since the different levels of disability ratings account for the severity of the impairment, there are no manifestations of the left wrist disability that are not contemplated by the rating criteria.  The Veteran's representative asserts in the Informal Hearing Presentation that extraschedular should be considered due to the level of pain involved.  The Veteran reported during VA examinations and during his hearings that he did not have much pain due to his left wrist disability because he avoided activities that would aggravate it and produce pain.  Pain or painful motion was not found on any examination and even the June 2012 examiner indicated the Veteran's pain was minimal due to his avoidance of certain activities.

Even the second Thun requirement is not met since there is no evidence of marked interference in employment or frequent hospitalization.

Therefore, the Board concludes that the rating criteria reasonably describe the Veteran's disability and referral for an extraschedular rating is not warranted. 



ORDER

A compensable rating prior to June 4, 2012 and a rating in excess of 10 percent beginning June 4, 2012 for the left wrist disability are denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


